DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (preAIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “in accordance with a specification of the one-piece personal wear.” It is unclear how or if this recitation is intended to further limit the method step or the apparatus formed by the method. Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,114,192 B1 to Prouty (hereinafter “Prouty”).
For claim 1, Prouty discloses a one-piece personal wear (glove 1), comprising: 
a first fabric layer (piece 8) and a second fabric layer (piece 2) provided with a first contour and a second contour, respectively (as best understood by applicant’s disclosure, a contour is understood as an outline or general form or structure of an element. As shown in annotated fig. 12 below, the pieces have a contour because the pieces have a general form or outline); 

    PNG
    media_image1.png
    612
    541
    media_image1.png
    Greyscale

at least one joint area arranged at predetermined edges of the first contour and the second contour (see fig. 12 above); and 
an intermediate fabric layer (thread saver strip 10) locally provided to intertwine with the first fabric layer and the second fabric layer within the joint area to form a three-layer fabric structure (as best understood by applicant’s disclosure, to intertwine fabric layers is to form a knit or to have a tread passing through, and engaging with, the threads of multiple fabric layers. As shown in fig. 12 above, a thread at the joint or seam is shown as engaging the piece 8, the strip 10, and the piece 2 forming a three-layer fabric structure. Prouty discloses that short thread saver strip is sandwiched between the stitching surfaces of middle fingers piece 8 and palm piece 2 so as to provide overhang 32. Overhang 32 acts to protect stitching thread 30 from contact with abrasive materials. This prolongs the life of stitching thread 30. In a sewing assembly fashion similar to that described of middle fingers piece 8 and palm piece 2, long thread saver strip 12 is sandwiched between palm piece 2 and thumb sides 6. See col. 5, lines 9-18). 
	For claim 8, Prouty discloses a method for fabricating a one-piece personal wear (glove 1), comprising the following steps of: 
forming a first fabric layer (piece 8) and a second fabric layer (piece 2) provided with a first contour and a second contour, respectively, in accordance with a specification of the one-piece personal wear (as best understood by applicant’s disclosure, a contour is understood as an outline or general form or structure of an element. As shown in annotated fig. 12 below, the pieces have a contour because have a general form or outline); 

    PNG
    media_image1.png
    612
    541
    media_image1.png
    Greyscale

forming at least one joint area arranged at predetermined edges of the first contour and the second contour (see fig. 12 above); and 
forming an intermediate fabric layer (thread saver strip 10) locally intertwining with the first fabric layer and the second fabric layer within the at least one joint area to form a three-layer fabric structure (as best understood by applicant’s disclosure, to intertwine fabric layers is to form a knit or to have a tread passing through, and engaging with, the threads of multiple fabric layers. As shown in fig. 12 above, a thread at the joint or seam is shown as engaging the piece 8, the strip 10, and the piece 2 forming a three-layer fabric structure. Prouty discloses that short thread saver strip is sandwiched between the stitching surfaces of middle fingers piece 8 and palm piece 2 so as to provide overhang 32. Overhang 32 acts to protect stitching thread 30 from contact with abrasive materials. This prolongs the life of stitching thread 30. In a sewing assembly fashion similar to that described of middle fingers piece 8 and palm piece 2, long thread saver strip 12 is sandwiched between palm piece 2 and thumb sides 6. See col. 5, lines 9-18). 
	Terms such as “fabricating” and “forming” as well understood and commonplace in the art as they concern basic construction and manufacturing steps of articles of apparel. 

Claims 1-3, 7-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0305426 A1 to Walrich (hereinafter “Walrich”). 
	For claim 1, Walrich discloses a one-piece personal wear (garment 100), comprising: 
a first fabric layer (412) and a second fabric layer (416) provided with a first contour and a second contour (as best understood by applicant’s disclosure, a contour is understood as an outline or general form or structure of an element. As shown in annotated fig. 4H below, the pieces have a contour because have a general form or outline), respectively; 

    PNG
    media_image2.png
    512
    489
    media_image2.png
    Greyscale

at least one joint area arranged at predetermined edges of the first contour and the second contour (see fig. 4H above); and 
an intermediate fabric layer (410) locally provided to intertwine with the first fabric layer and the second fabric layer within the joint area to form a three-layer fabric structure (As best understood by applicant’s disclosure, to intertwine fabric layers is to form a knit or to have a tread passing through, and engaging with, the threads of multiple fabric layers. As shown in fig. 4H above, a thread at the joint or seam 420 and 422 is shown as engaging layer 412, layer 416, and layer 140 forming a three-layer fabric structure). 


For claim 2, Walrich discloses the one-piece personal wear according to Claim 1, wherein the first contour and the second contour are matched with each other (see fig. 4H wherein the contours of the layers are matched). 

	For claim 3, Walrich disclose the one-piece personal wear according to Claim 1, wherein the intermediate fabric layer is made of anti-bacteria material (Walrich teaches the garment is formed to provide a barrier to the transmission of undesirable or infectious microbes, for example, bacteria, between a healthcare worker and a patient, para 0006, and each component of the garment 100 may be formed of layers from other types of fabrics or materials, para 0034). 
	
For claim 7, Walrich discloses the one-piece personal wear according to Claim 1, wherein the intermediate fabric layer includes monofilaments or multiple filaments (paras 0019, 0027 and 0034).  

	For claim 8, Walrich discloses a method for fabricating a one-piece personal wear (garment 100), comprising the following steps of: 
forming a first fabric layer (412) and a second fabric layer (416) provided with a first contour and a second contour, respectively, in accordance with a specification of the one-piece personal wear (as best understood by applicant’s disclosure, a contour is understood as an outline or general form or structure of an element. As shown in annotated fig. 4H below, the pieces have a contour because have a general form or outline), respectively; 

    PNG
    media_image2.png
    512
    489
    media_image2.png
    Greyscale

 forming at least one joint area arranged at predetermined edges of the first contour and the second contour (see fig. 4H above); and 
forming an intermediate fabric layer locally intertwining with the first fabric layer and the second fabric layer within the at least one joint area to form a three-layer fabric structure (As best understood by applicant’s disclosure, to intertwine fabric layers is to form a knit or to have a tread passing through and engaging with the threads of multiple fabric layers. As shown in fig. 4H above, a thread at the joint or seam 420 and 422 is shown as engaging layer 412, layer 416, and layer 140 forming a three-layer fabric structure).
	Terms such as “fabricating” and “forming” as well understood and commonplace in the art as they concern basic construction and manufacturing steps of articles of apparel. 


	For claim 9, Walrich discloses the method for fabricating the one-piece personal wear according to Claim 8, wherein the first contour and the second contour are matched with each other (see fig. 4H wherein the contours of the layers are matched). 

	For claim 10, Walrich discloses the method for fabricating the one-piece personal wear according to Claim 8, wherein the intermediate fabric layer is made of anti-bacteria material (Walrich teaches the garment is formed to provide a barrier to the transmission of undesirable or infectious microbes, for example, bacteria, between a healthcare worker and a patient, para 0006, and each component of the garment 100 may be formed of layers from other types of fabrics or materials, para 0034).

	For claim 14, Walrich discloses the method for fabricating the one-piece personal wear according to Claim 8, wherein the intermediate fabric layer includes monofilaments or multiple filaments (paras 0019, 0027 and 0034).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Walrich in view of US 2019/0053556 A1 to Judah (hereinafter “Judah”). 
For claim 4, Walrich does not specifically disclose he one-piece personal wear according to Claim 3, wherein the intermediate fabric layer includes yarns of silver ions.  
Attention is also directed to Judah teaching a textile-containing products that inhibit the sustainability and growth of pathogenic bacteria, viruses, fungi, etc (abstract of Judah). Specifically, Judah teaches the textile containing products may be treated with metal-containing components desirable comprise silver or zinc (para 0019 of Judah). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Walrich would be modified wherein the intermediate fabric layer includes yarns of silver ions for purposes of providing a garment that resists the growth of microbic pathogens on the textile by reducing the availability of nutrients in proximity to the microbes on the textile, as taught by Judah (para 0019 of Judah). 

	For claim 5, Walrich does not specifically disclose the one-piece personal wear according to Claim 3, wherein the intermediate fabric layer includes yarns of zinc oxides.  
Attention is also directed to Judah teaching a textile-containing products that inhibit the sustainability and growth of pathogenic bacteria, viruses, fungi, etc (abstract of Judah). Specifically, Judah teaches the textile containing products may be treated with metal-containing components desirable comprise silver or zinc (para 0019 of Judah). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Walrich would be modified wherein the intermediate fabric layer includes yarns of zinc oxides for purposes of providing a garment that resists the growth of microbic pathogens on the textile by reducing the availability of nutrients in proximity to the microbes on the textile, as taught by Judah (para 0019 of Judah). 

	For claim 11, Walrich does not specifically disclose the method for fabricating the one-piece personal wear according to Claim 10, wherein the intermediate fabric layer includes yarns of silver ions.  
Attention is also directed to Judah teaching a textile-containing products that inhibit the sustainability and growth of pathogenic bacteria, viruses, fungi, etc (abstract of Judah). Specifically, Judah teaches the textile containing products may be treated with metal-containing components desirable comprise silver or zinc (para 0019 of Judah). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Walrich would be modified wherein the intermediate fabric layer includes yarns of silver ions for purposes of providing a garment that resists the growth of microbic pathogens on the textile by reducing the availability of nutrients in proximity to the microbes on the textile, as taught by Judah (para 0019 of Judah). 

	For claim 12, Walrich does not specifically disclose the method for fabricating the one-piece personal wear according to Claim 10, wherein the intermediate fabric layer includes yarns of zinc oxides.  
Attention is also directed to Judah teaching a textile-containing products that inhibit the sustainability and growth of pathogenic bacteria, viruses, fungi, etc (abstract of Judah). Specifically, Judah teaches the textile containing products may be treated with metal-containing components desirable comprise silver or zinc (para 0019 of Judah). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Walrich would be modified wherein the intermediate fabric layer includes yarns of zinc oxides for purposes of providing a garment that resists the growth of microbic pathogens on the textile by reducing the availability of nutrients in proximity to the microbes on the textile, as taught by Judah (para 0019 of Judah). 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Walrich in view of US 2015/0196066 A1 to Emanuel (hereinafter “Emanuel”). 
	For claim 6, Walrich does not specifically disclose the one-piece personal wear according to Claim 3, wherein the intermediate fabric layer includes yarns of nano-copper.  
However, attention is directed to Emanuel teaches an article of clothing or garment having antibacterial, antimicrobial, skin wellness, skin regeneration, and skin enhancement properties (abstract of Emanuel). Specifically, Emanuel teaches the antimicrobial agent 122 may be a, or comprised of a, metal antimicrobial component, such as a copper component, such as, but not limited to, copper oxide, or any, or comprised of any, other metal antimicrobial component known to one of ordinary skill in the art (para 0049 of Emanuel). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Walrich would be modified wherein the intermediate fabric layer includes yarns of nan0-copper for purposes of providing a garment that resists the growth of microbic pathogens on the textile by reducing the availability of nutrients in proximity to the microbes on the textile. 

	For claim 13, Walrich does not specifically disclose the method for fabricating the one-piece personal wear according to Claim 10, wherein the intermediate fabric layer includes yarns of nano-copper.  
However, attention is directed to Emanuel teaches an article of clothing or garment having antibacterial, antimicrobial, skin wellness, skin regeneration, and skin enhancement properties (abstract of Emanuel). Specifically, Emanuel teaches the antimicrobial agent 122 may be a, or comprised of a, metal antimicrobial component, such as a copper component, such as, but not limited to, copper oxide, or any, or comprised of any, other metal antimicrobial component known to one of ordinary skill in the art (para 0049 of Emanuel). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Walrich would be modified wherein the intermediate fabric layer includes yarns of nan0-copper for purposes of providing a garment that resists the growth of microbic pathogens on the textile by reducing the availability of nutrients in proximity to the microbes on the textile. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732